29 Ill. App.3d 1032 (1975)
331 N.E.2d 258
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
RICKY BELL et al., Defendants-Appellants.
No. 59890.
Illinois Appellate Court  First District (1st Division).
June 16, 1975.
*1033 James J. Doherty, Public Defender, of Chicago (Thomas F. Finegan, Assistant Public Defender, of counsel), for appellants.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., and Donald M. Devlin, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.